Citation Nr: 1307921	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  10-06 638	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a left rib disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1953 to September 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the issue on appeal for additional development in November 2012.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A left rib disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

A left rib disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in May 2008.

The notice requirements have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes VA treatment and examination reports and the Veteran's statements in support of his claim.  The record also shows the Veteran's service medical and personnel records are unavailable and that they may have been lost due to fire at a government storage facility.  In such cases, there is a heightened duty to assist him in developing evidence that might support his claim and to explain the reasons and bases for the decision.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Russo v. Brown, 9 Vet. App. 46 (1996); Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The Veteran was adequately notified of the efforts to obtain copies of his service records and of the information necessary for further VA assistance by correspondence dated in August 2008, September 2008, and December 2012.  Statements the Veteran provided in January 2013 and during his January 2013 VA examination indicate no actual records of his injury in service were created and that he never sought medical treatment for the disorder during service.  A review of the record also shows the development requested in the November 2012 remand has been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  The Board finds that the VA medical opinion obtained in January 2013 is adequate as it is predicated on a review of the record and considers the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2012).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant. 

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by the veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by that service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2012).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  A Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2002); Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).  Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007)

Lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a) (2012).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

The Veteran contends that he sustained an injury to his ribs on the left side during active service in Korea when his jeep flipped over and he hit the steering wheel.  He asserted that the injury was incurred during combat actions and that two ribs were fractured.  In a January 2013 statement he reported that at the time of the injury he had not been near a medical facility and that he had taped the ribs himself and endured the pain.  

VA treatment records dated in May 2004 note the Veteran complained of joint pain.  The examiner found his complaints were probably related to degenerative joint disease.  Records dated in 2005 noted degenerative joint disease and a rotator cuff tear in the right shoulder.

On VA examination in January 2013 the Veteran reported that he injured his left rib cage in a jeep accident in 1954 and that he wrapped the ribs and never sought treatment.  He stated no X-ray studies were ever performed, that his pain persisted for approximately three to four weeks, and that he treated his symptoms himself with aspirin and obtained fair results.  He reported that since then he experienced intermittent left-sided rib pain when raising his left arm overhead which occurred approximately twice per month and resolved in 30 minutes.  He stated he occasionally used over-the-counter pain relief medication with good results.  

The examiner noted the claims file was reviewed and provided a diagnosis of rib contusion and strain, resolved, with current left rib pain and no explainable etiology.  It was also noted that current X-ray studies revealed no evidence of a rib abnormality nor old healed fracture of the ribs.  The examiner stated that the Veteran's reports of pain lasting approximately three to four weeks after his accident in service was consistent with a rib contusion or sprain and that those were acute injuries which were temporary and resolved in a matter of weeks.  Additionally, it was noted the Veteran's description of pain over the past 59 years occurring twice per month and lasting 30 minutes was not consistent with the injury that he reported occurred in 1954.  The examiner found it was less likely than not that his current rib pain was incurred in or caused by the claimed in-service injury, event, or illness and that there was no evidence to support that it was related to his motor vehicle accident or any other incident during military service.  

Based upon the evidence of record, the Board finds a left rib disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.  The Veteran's reports as to having sustained an injury in a jeep accident during combat action in Korea are found to be consistent with the circumstances of his service.  The Board finds, however, that the January 2013 VA examiner's opinion is persuasive and based upon adequate rationale.  The opinion is shown to have been based upon a thorough examination, a thorough review of the evidence of record, and adequate consideration of the Veteran's statements as to the nature of his injury in service and subsequent symptom manifestations.  

The Board finds the Veteran is credible and sincere in his belief that he has a left rib disability as a result of service.  However, the persuasive medical evidence in this case demonstrates he has no present rib abnormality nor other indication of a disability manifested by left rib pain as a result of an injury, event, or illness during active service.  While the Veteran is competent to provide evidence as to observations and some medical matters, his statements are, at most, conclusory assertions of a nexus between his complaints of pain and an injury in service.  He does not have the medical training to provide the etiology of any current disability.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  

As questions of medical diagnosis and a relationship to service are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  Subjective symptomatology alone, such as pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

The Board finds the preponderance of the evidence is against the claim for entitlement to service connection for a left rib disability.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left rib disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


